Title: To James Madison from William Gamble, 29 July 1812
From: Gamble, William
To: Madison, James


          
            Sir
            Capitol Hill 29 July 1812
          
          The benovolence of your disposition and the liberality of your heart will, I am confident, readily induce you to pardon the liberty I now take in trespassing on your attention, and intruding on your patience.
          The conversation I once had with you in consequence of the recommendatory letter of the Honbl. Richard M. Johnson of Congress, of the 19 last May, gave me reason to hope any proper application I might make would not be unattended to, and nothing but the most urgent want, could induce me to make such application—but necessity has no controller.
          I have struggled under a weighty pressure of adverse fortune for a long time past, nothing but a conscious rectitude of my past life, could have supported me so long; if have erred, it has been an error of the head my conscience does not accuse me of a Wilful Crime.
          Believe me Sir, my wants are too heavy to be much longer supported my little resources are entirely exausted. I can assure you with truth I realy Want bread, hope that has hitherto cheered me in all my distresses now begins to fail me. I cannot help thinking my case is a peculiar one, when I reflect that the Government I helped to raise by the exertions of my early life (and few more zealous in the present day) and the sacrafices of a handsome Patrimonial Estate it [sic] its defence, should see me driven to indigence and want. My Sons are now fighting the battles of our Country four of them acting under the orders of Commodore Rodgers, I have from their Infancy inspired them with the love of Country, and its a consolation for me that their conduct meets the approbation of the Government.
          Having been educated to no profession but that of Arms, I am utterly incapacitated at my time of life of obtaining a livelihood; by your placing me, in any situation in which I might render service to my Country (for which I may be found competent,) which may put me beyond the reach of want—you will excite my gratitude ’till the last moment of my life. I have the honor to be with great esteem &. &. &.
          
            William Gamble
          
        